DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 9, 12, 15-17 and  21-31 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the option" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 9, 12, 15-17 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 9 and 17 recite determining that a device error has occurred.
The limitation of determining that a device error has occurred, as drafted, is process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generis computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses an observation or evaluation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a processor, a storage, an electronic display, loading an error code onto a radio-frequency identification (RFID) chip, and presenting the error code on the e-ink display.
The processor, storage, and e-ink display are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of judicial exception to the technological environment of a computer.
The “loading” limitation represents insignificant extra-solution activity because it is amounting to mere data storing.
The “presenting” limitation represents insignificant extra-solution activity because it is a mere nominal or tangential additional to the claim, amounting to mere data output.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements a processor, storage, and loading data are well-understood, routine and conventional.
With respect to the “processor’ and “storage”, the specification states at paragraph [0029]: “a processor may be any general purpose single-or multi-chip processor that can execute logic by means of various lines such as…where employed, the software instructions may also be embodied in a non-transitory device…” With respect to the “loading an error code onto a RFID chip”, Liu et al. discloses storing error data in the RFID tag [abstract]. Bowman et al., discloses that A RFID tag is configured to store data [FIG. 9]. These express statement and disclosures support a finding that the recited limitation are well-understood, routine, and conventional. 
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the dependent claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chang et al. (hereinafter Chang) (US 20220113979 A1).
As to claim 9, Chang teaches a method, comprising: 
determining a device state pertaining to a device [0017: “For every test of the POST process, POST codes may be generated by the BIOS chip. A POST code may be indicative of a status of the hardware component for which the test is performed during the POST process.”] [0008: “In case of any error in the POST processing, the POST process may terminate abruptly without enabling the computing device to boot up.”]; and 
responsive to determining the device state, storing data related to the device state in a radio- frequency identification (RFID) tag [0010: “For example, the POST codes may be stored  in an electronic tag, such as a Radio Frequency Identification (RFID) tag.”], 
wherein the device state is determined and the data is stored responsive to a shutdown signal [0020: “In an example, to store the POST codes in the electronic tag, the computing device 100 is to be in an S5 power state or soft OFF state.”].
As to claim 12, Chang teaches wherein the data indicates a lack of device errors at device shutdown [0008: “In case of any error in the POST processing, the POST process may terminate abruptly without enabling the computing device to boot up.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 17, 24, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang1) (US 20220113979 A1), in view of Gire et al. (hereinafter Gire) (US 20190251411 A1).
As to claim 1, Chang teaches a device, comprising: 
at least one processor [FIG. 1, processor 104]; and 
storage [memory for storing BIOS] accessible to the at least one processor and comprising instructions executable by the at least one processor to [0016: “The processor 104 may initiate a Power ON Self-Test (POST) process stored in a Basic Input/Output System (BIOS) chip”]: 
determine that a device error has occurred [0017: “For every test of the POST process, POST codes may be generated by the BIOS chip. A POST code may be indicative of a status of the hardware component for which the test is performed during the POST process.”] [0008: “In case of any error in the POST processing, the POST process may terminate abruptly without enabling the computing device to boot up.”]; and 
responsive to the determination, load an error code onto a radio-frequency identification (RFID) chip, the error code corresponding to the error [0010: “For example, the POST codes may be stored  in an electronic tag, such as a Radio Frequency Identification (RFID) tag.”];
wherein the device comprises display, wherein the error code is also presented on the display prior to the device being powered off.
Chang does not teach the display is an electronic ink (e-ink) display so that the error code remains presented on the e-ink display after the device is powered off.
Gire teaches a display for displaying text or image, wherein the display is an electronic ink (e-ink) display so that the text or image remains presented on the e-ink display after the display is powered off [0184: “The display module 140 preferably comprises an electronic paper or E ink screen which advantageously does not require any energy to leave a text or an image displayed and thus makes it possible, at each update of the electronic paper, for the text or image that it displays remains visible after the supply thereof by the first circuit 120 or 130 had been cut, and in particular, when the display module 140 is switched off because of supply defect.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of deploying an electronic ink (e-ink) display as suggested in Gire into Change to display the error code. One having ordinary skill in the art would have been motivated to make such modification to reduce power consumption and improve user interaction experience.
As to claim 2, Chang teaches the device of claim 1, comprising the RFID chip [FIG. 2: electronic tag 204] [0020: “the computing device 100 includes an electronic tag 204 communicatively coupled to the motherboard 102. In an example, the electronic tag may be a Radio Frequency Identification (RFID) tag having a non-volatile memory of 8K bits.”].
As to claim 5, Chang teaches wherein the error code is loaded onto the RFID chip using the device’s basic input/output system (BIOS) [0025: “to store the POST codes in the electronic tag 204, the processor 104 may communicate with the BIOS chip 200 to also store the POST codes corresponding to each test in a memory 208 of the electronic tag 204.”].
As to claim 17, Chang teaches at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: 
determine a device state for a device [0017: “For every test of the POST process, POST codes may be generated by the BIOS chip. A POST code may be indicative of a status of the hardware component for which the test is performed during the POST process.”] [0008: “In case of any error in the POST processing, the POST process may terminate abruptly without enabling the computing device to boot up.”]; and 
responsive to the determination of the device state and responsive to a device shutdown signal, present data related to the device state on an display [0008: “For example, the POST codes may be retrieves by inserting a POST card or by displaying the POST code on a display device.”] [0020: “In an example, to store the POST codes in the electronic tag, the computing device 100 is to be in an S5 power state or soft OFF state.”].
Chang does not teach that the display is electronic ink (e-ink) display.
Gire teaches a display for displaying text or image, wherein the display is an electronic ink (e-ink) display so that the text or image remains presented on the e-ink display after the display is powered off [0184: “The display module 140 preferably comprises an electronic paper or E ink screen which advantageously does not require any energy to leave a text or an image displayed and thus makes it possible, at each update of the electronic paper, for the text or image that it displays remains visible after the supply thereof by the first circuit 120 or 130 had been cut, and in particular, when the display module 140 is switched off because of supply defect.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of deploying an electronic ink (e-ink) display as suggested in Gire into Change to display the error code. One having ordinary skill in the art would have been motivated to make such modification to reduce power consumption and improve user interaction experience.
As to claim 24, Chang in view of Gire teaches wherein the e-ink display continues to present the error code while the device is powered off and without additional electricity while the device is powered off [0184: “The display module 140 preferably comprises an electronic paper or E ink screen which advantageously does not require any energy to leave a text or an image displayed and thus makes it possible, at each update of the electronic paper, for the text or image that it displays remains visible after the supply thereof by the first circuit 120 or 130 had been cut, and in particular, when the display module 140 is switched off because of supply defect.”].
As to claim 27, Chang teaches presenting the data on an display responsive to the shutdown signal, but does not teach the displaying being an electronic ink display so that the data remains presented on the e-ink display while the device is powered off.
Gire teaches a display for displaying text or image, wherein the display is an electronic ink (e-ink) display so that the text or image remains presented on the e-ink display after the display is powered off [0184: “The display module 140 preferably comprises an electronic paper or E ink screen which advantageously does not require any energy to leave a text or an image displayed and thus makes it possible, at each update of the electronic paper, for the text or image that it displays remains visible after the supply thereof by the first circuit 120 or 130 had been cut, and in particular, when the display module 140 is switched off because of supply defect.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of deploying an electronic ink (e-ink) display as suggested in Gire into Change to display the error code. One having ordinary skill in the art would have been motivated to make such modification to reduce power consumption and improve user interaction experience.
As to claim 29, Chang teaches wherein the instructions are executable to: responsive to the determination of the device state and responsive to the device shutdown signal, write the data related to the device state onto a radio-frequency identification (RFID) element [0020: “In an example, to store the POST codes in the electronic tag, the computing device 100 is to be in an S5 power state or soft OFF state.”].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1) in view of Gire et al. (hereinafter Gire) (US 20190251411 A1), and further in view of Abergel et al. (hereinafter Abergel2) (US 20200342105 A1).
As to claim 4, Chang in view of Gire does not teach wherein the error code is loaded onto the RFID using antivirus software. In other words, Chang in view of Gire does not teach using antivirus software to save data.
Abergel teaches that an antivirus software is capable of sending status information to storage device [0042: “the antivirus software provide status information to the synchronization client 37, which may pass the status information to the remote file storage system 12.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of storing status information by using antivirus software as suggested in Abergel into Chang in view of Gire to protect device from malicious attack. One having ordinary skill in the art would have been motivated to make such incorporation to increase the security of the device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1), in view of Erickson et al. (hereinafter Ericson) (US 20070106765 A1).
As to claim 15, Chang does not teach wherein the device is a first device, and wherein the method comprises: while the device is shutdown, transmitting the data from the RFID tag to a second device, the second device being different from the first device.
Ericson teaches transmitting data from RFID tag to a second device while the first device is shutdown [0038: “Thus, whether active or passive, the RFID tag 140 is capable of storing, sending, and/or receiving information to and/or from the tag memory 154 via the antenna 152 while the computer system 100 and/or the service processor 101D are powered off and/or otherwise not operating.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of sending data from the RFID to second device as suggested in Ericson into Chang to create a backup data. One having ordinary skill in the art would have been motivated to make such modification to improve data security and flexibility.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1), in view of Abergel et al. (hereinafter Abergel) (US 20200342105 A1).
As to claim 16, Chang does not teach wherein the error code is loaded onto the RFID using antivirus software. In other words, Chang does not teach using antivirus software to save data.
Abergel teaches that an antivirus software is capable of sending status information to storage device [0042: “the antivirus software provide status information to the synchronization client 37, which may pass the status information to the remote file storage system 12.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of storing status information by using antivirus software as suggested in Abergel into Chang to protect device from malicious attack. One having ordinary skill in the art would have been motivated to make such incorporation to increase the security of the device.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1) in view of Gire et al. (hereinafter Gire) (US 20190251411 A1), and further in view of Stafford et al. (hereinafter Stafford) (US 20210065439 A1).
As to claim 21, Chang in view Gire does not teach wherein the e-ink display uses one or more of: electrophoretic technology, electrowetting technology.
Stafford teaches wherein the e-ink display uses one or more of: electrophoretic technology, electrowetting technology [0068: “Note that if an e-ink display is used, it may use electrophoretic technology, electrowetting technology, etc,”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of using electrophoretic technology and/or electrowetting technology as suggested in Stafford into Chang to implement the E-ink. One having ordinary skill in the art would have been motivated to make such incorporation to use well-known technology to maintain data displayed when power is cut off. 
As to claim 22, Stafford teaches wherein the e-ink display is formed at least in part by a microencapsulated electrophoretic display [0068: “For example, the e-ink display may be formed at least in part by a microencapsulated electrophoretic display.”].
As to claim 23, Stafford teaches wherein the e-ink display is a grayscale display [0068: “Further, the e-ink display may be a grayscale display”].
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1) in view of Gire et al. (hereinafter Gire) (US 20190251411 A1), and further in view of Lee et al. (hereinafter Lee) (US 20100060928 A1) and Taylor et al. (hereinafter Taylor) (US 7040532 B1).
As claim 25 Chang in view of Gire does not teach wherein the instructions are executable to: present a graphical user interface (GUI) on a second display different from the e-ink display, the GUI comprising an option that is selectable to set the device to load error codes onto the RFID chip responsive to determinations that device errors have occurred.
Lee teaches presenting GUI on a second display, the GUI comprising an option that is selectable by user [0053: “The host 120 may further include the second display unit 128…a graphic user interface (GUI) displayed in the second display unit 128 may include an attachment printing option.”].
Taylor teaches that an option displayed on GUI on a display comprises storing data into RFID [FIG. 9].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of presenting option on the second display and performing action in response to input from the user as suggested in Lee and Taylor into Chang in view Gire to manipulate the system. One having ordinary skill in the art would have been motivated to make such modification to improve user experience. 
Claim(s) 26, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1) in view of Gire et al. (hereinafter Gire) (US 20190251411 A1), and further in view of Lee et al. (hereinafter Lee) (US 20100060928 A1) and Gordon et al. (hereinafter Gordon) (US 20190361694 A1).
As to claim 26, Chang in view of Gire does not teach wherein the option is a first option, and wherein the instructions are executable to: present, on the GUI, a second option different from the first option, the second option being selectable to set the device to present error codes on the e-ink display.
Lee teaches presenting GUI on a second display, the GUI comprising an option that is selectable by user [0053: “The host 120 may further include the second display unit 128…a graphic user interface (GUI) displayed in the second display unit 128 may include an attachment printing option.”].
Gordon teaches that an option comprises requesting present data on a e-ink display [0206: “In another embodiment, the at least one selection button(s) 832 may be used to select an object being displayed on the e-ink display. For example, using the touchpad, the user may navigate to objects and use the at least one selection button(s) to select the object.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of presenting option on the second display and including presenting data on the e-ink display in the option as suggested in Lee and Gordon into Chang in view Gire to manipulate the system. One having ordinary skill in the art would have been motivated to make such modification to improve user experience. 
As to claim 30, Lee and Gordon teach present a graphical user interface (GUI) on a first display [0053: “The host 120 may further include the second display unit 128…a graphic user interface (GUI) displayed in the second display unit 128 may include an attachment printing option.”]., the GUI comprising an option that is selectable to set the at least one processor to present data regarding device state on the e-ink display [0206: “In another embodiment, the at least one selection button(s) 832 may be used to select an object being displayed on the e-ink display. For example, using the touchpad, the user may navigate to objects and use the at least one selection button(s) to select the object.”].
As to claim 31, Gordon further teaches wherein the first display is different from the e-ink display [FIG. 8: touchscreen display 802].
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (hereinafter Chang) (US 20220113979 A1) in view of Lee et al. (hereinafter Lee) (US 20100060928 A1), and further in view of Taylor et al. (hereinafter Taylor) (US 7040532 B1).
As claim 28, Chang teaches  loading data regarding device state onto the RFID tag responsive to shutdown signals [0020: “In an example, to store the POST codes in the electronic tag, the computing device 100 is to be in an S5 power state or soft OFF state.”], but does not teach presenting a graphical user interface (GUI) on display, the GUI comprising an option that is selectable to set the device to load data.
Lee teaches presenting GUI on a second display, the GUI comprising an option that is selectable by user [0053: “The host 120 may further include the second display unit 128…a graphic user interface (GUI) displayed in the second display unit 128 may include an attachment printing option.”].
Taylor teaches that an option displayed on GUI on a display comprises storing data into RFID [FIG. 9].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of presenting option on the display and performing action in response to input from the user as suggested in Lee and Taylor into Chang to manipulate the system. One having ordinary skill in the art would have been motivated to make such modification to improve user experience. 

Response to Arguments
Applicant's arguments filed on 07/24/2022 have been fully considered but they are not persuasive.
In remarks, Applicant argued about abstract idea rejections.
The examiner respectfully traverses applicant’s argument with reasons recited in the rejection above.
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chang was cited as a prior art in the last office action mailed on 04/27/2022.
        2 Abergel was cited as a prior art in the last office action mailed on 04/27/2022.